NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO CORNEJO-CERVANTES,                      No.    19-70795

                Petitioner,                     Agency No. A205-156-353

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Roberto Cornejo-Cervantes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing appeal

from an immigration judge’s decision denying applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d
1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the

BIA’s interpretation of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny the petition for review.

      Cornejo-Cervantes does not challenge the agency’s determination that he

failed to establish a nexus between his past harm in Mexico and a protected

ground. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

Further, we reject Cornejo-Cervantes’ contention that the agency’s analysis of his

past persecution claim was legally flawed. See Baghdasaryan v. Holder, 592 F.3d
1018, 1023 (9th Cir. 2010) (“An applicant alleging past persecution has the burden

of establishing that (1) his treatment rises to the level of persecution; (2) the

persecution was on account of one or more protected grounds; and (3) the

persecution was committed by the government, or by forces that the government

was unable or unwilling to control.”); Simeonov, 371 F.3d at 538 (courts and

agencies are not required to decide issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s determination that Cornejo-

Cervantes failed to establish the harm he fears would be on account of an actual or

imputed political opinion. Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009)


                                           2                                        19-70795
(finding a political opinion claim failed where petitioner did not present sufficient

evidence of political or ideological opposition to the gang’s ideals or that the gang

imputed a particular political belief to the petitioner); see also Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). In addition, the agency did not err in

finding Cornejo-Cervantes’ returnee-based social group was not cognizable. See

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding

“returning Mexicans from the United States” did not constitute a particular social

group). Thus, Cornejo-Cervantes’ asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Cornejo-Cervantes failed to show it is more likely than not he will be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Delgado-Ortiz, 600
F.3d at 1152 (generalized evidence of violence and crime in Mexico was not

particular to the petitioner and insufficient to establish eligibility for CAT relief).

We reject Cornejo-Cervantes’ contention that the agency failed to properly

consider his CAT claim. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.




                                            3                                     19-70795
2010) (agency need not “write an exegesis on every contention” (citation and

internal quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                        4                                  19-70795